Case 7:20-cr-00240 Document 79 Filed on 06/03/20 in TXSD Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION
UNITED STATES OF AMERICA §
v. § Criminal No. 7:20—cr—00240
Jose Luis Garcia §

 

The defendant, Jose Luis Garcia, in the above referenced case, along with his undersigned attorney, hereby
acknowledges the following:

(1) The defendant has received a copy of the indictment in this case. The defendant understands the nature
and substance of the charges contained therein, the maximum penalties applicable thereto, and his
constitutional rights, after being advised of all the above by his attorney.

(2) The defendant understands he has the right to appear personally with his attorney before a judge for
arraignment in open court on this accusation. The defendant further understands that, absent the present
waiver, he will be so arraigned in open court.

The defendant, having conferred with his attorney in this regard, hereby waives personal appearance with his attorney at
the arraignment of this case and the reading of the criminal indictment, and, by this instrument tenders his plea of "not
guilty." The defendant understands that once the Court accepts and enters said plea for the defendant, that will conclude
the arraignment in this case for all purposes.

Renuncia a comparecencia personal en la lectura formal de cargos
y presentacién de declaracién de No Culpable

Jose Luis Garcia, el acusado en el caso arriba enumerado, junto con el suscrito abogado, por medio de la presente
reconoce lo siguiente:

(1) El acusado ha recibido copia de la acusacién formal de su caso, y después de haber sido asesorado por su
abogado, el acusado entiende la naturaleza de los cargos contenidos en la misma, las penas maéximas
aplicables, y sus derechos constitucionales.

(2) El acusado entiende que tiene derecho a comparecer en persona acompafiado por su abogado para la
lectura formal de los cargos presentados en esta acusacion, en audiencia publica ante un juez. Ademas, el
acusado entiende qué en caso de no firmar la presente renuncia a comparecer en persona, tendra que
comparecer a la lectura de cargos en audiencia publica ante el juez.

Después de haber consultado con su abogado todo lo anterior, el acusado por medio de la presente renuncia a
comparecer en persona acompafiado de su abogado para la lectura formal de los c Bos de este caso, y por medio de este
instrumento ofrece su declaracién de "no culpable".

El acusado entiende qué una vez que el Tribunal acepte y quede
procedimiento de lectura formal de cargos quedara concluido para propdsitos

b- 4.
Date/Fecha Si

   
 
 
 

entada en acta dicha declaracion, el

 

Ines ey for Defendant
Attdenty: Lc Arde L-SpRIWAS

APPROVED, by the Court. A plea of "Not Guilty" is entered for the defendant on

 

UNITED STATES MAGISTRATE JUDGE
McAllen, Texas
